AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                   FILED
                                                                                                                              2019
                                     UNITED STATES DISTRICT COUR
                                                                                                          CLERK U.S O!STFilr.T COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                              S~LITHERN DISTR:c ·r OF CALIFOkNlt-.
                                                                                                        81                           DfPU1·y
              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CA
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.

           LAYLA JANNETTE AZIMZADEH ( 1)                                  Case Number:        14CR1346-LAB

                                                                       FD BY JESSICA JANET OLIY A
                                                                       Defendant's Attorney
REGISTRATION NO.                47077298
•-
THE DEFENDANT:
IZI   admitted guilt to violation ofallegation(s) No.        1-5 OF THE ORDER TO SHOW CAUSE.

D     was found guilty in violation of allegation(s) No.                                                after denial of guilty.
                                                           -------------
Accordingly, the court bas adjudicated that the defendant is guilty of the following; alleg;ation(s):

Allegation Number                    Nature of Violation

               1                     nv7, Failure to report as directed
               2                     nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                     Act)
               3                     nv2 l, Failure to participate in drug aftercare program
               4                     nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                     Act)
               5                     nv8, Failure to be truthful and/or follow instructions

    Probation is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       HON. Larry A an Bums
                                                                       UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                LAYLA JANNETTE AZIMZADEH ( 1)                                            Judgment - Page 2 of2
CASE NUMBER:              14CR1346-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at   -------------
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       14CR1346-LAB
